133 F.3d 927
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Keith MAYDAK, Plaintiff-Appellant,v.GTE NORTHWEST INCORPORATED;  AT & T Corporation;  GTETelephone Operations, Defendants-Appellees.
No. 96-36212.
United States Court of Appeals, Ninth Circuit.
Dec. 19, 1997.**

Before:  SNEED, LEAVY, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Federal prisoner Keith Maydak appeals pro se the district court's dismissal of his 28 U.S.C. §§ 2201 and 2202 action for lack of subject matter jurisdiction.  The district court determined that Maydak lacked standing to obtain declaratory and injunctive relief, because Maydak failed to demonstrate an imminent and substantial controversy involving adverse legal interests with defendants.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo, see Takhar v. Kessler, 76 F.3d 995, 979 (9th Cir.1996), and we affirm for the reasons stated by the district court in its order filed on October 17, 1996.

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 We construe the district court's judgment as dismissing Maydak's action without prejudice, because the jurisdictional dismissal did not resolve the underlying merits of Maydak's complaint.  See Fed.R.Civ.P. 41(b)